DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/10/2021 have been fully considered but they are not persuasive.
Page 8 of the Remarks, Applicants argued Yokomakura fails to disclose “determining a transmission configuration parameter associated with a first control area." Also, page 9 of the Remarks, Applicants argued Yokomakura fails to disclose “determining first indication information according to the transmission configuration parameter, wherein the first indication information is used for indicating a configuration of the transmission configuration parameter.” Examiner respectfully disagrees. Yokomakura discloses in fig. 4 a Physical Control Format Indicator channel (PCFICH) located in the Physical Downlink Control Channel (PDCCH) region. The PCFICH inherently carries a Control Format Indicator (CFI) parameter and conveys a number of control symbols that are used by the PDCCH channel to control the current subframe.
Page 9 of the Remarks, Applicants argued Yokomakura fails to disclose “sending the first indication information through a physical downlink broadcast channel or at a preset position of a second control area.” Also, page 11, Applicants argued Yokomakura fails to disclose “a time domain symbol set corresponding to the second control area is a subset of a time domain symbol set corresponding to the first control area.” Examiner respectfully disagrees. Again, the Control Format Indicator (CFI) parameter disclosed in fig. 4 of Yokomakura is allocated in PCFICH region; therefore, Yokomakura clearly discloses the first indication information through a preset position of a second control area (e.g. PCFICH region).The PCFICH region (second control area) is a subset of PDCCH region (first control area). Thus, Yokomakura clearly discloses a time domain symbol set corresponding to the second control area is a subset of a time domain symbol set corresponding to the first control area.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 3, 6, 9-11, 14, 20 and 63-72 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yokomakura et al, US Pub. 2015/0245346, hereinafter referred to as Yokomakura.
Regarding claims 1, 10-11, 63, 67-68, and 71-72, Yokomakura discloses a wireless communication system and method comprising: determining a transmission configuration parameter associated with a first control area, wherein the first control area is used for transmitting a common control message (the PCFICH inherently comprises Control Format Indicator (CFI) parameter. See fig. 4, The PCFICH is associated with PDCCH region. The PDDCH region is used for transmitting a common control message); and determining first indication information according to the transmission configuration parameter (Control Format Indicator (CFI)), wherein the first indication information is used for indicating a configuration of the transmission configuration parameter (PCFICH is the Physical Control Format Indicator Channel, which conveys the number of control symbols that are used by the PDCCH channel to control the current subframe); and sending the first indication information through a physical downlink broadcast channel or at a preset position of a second control area (see fig. 4, PCFICH region); wherein a time domain symbol set corresponding to the second control area is a subset of a time domain symbol set corresponding to the first control area (see fig. 4, the PCFICH regions are subsets of the PDCCH region).
Regarding claims 3, 14, 64 and 69, Yokomakura discloses wherein the transmission configuration parameter comprises one of more of : indication information of a time domain resource or time domain resource pool of the first control area, indication information of a spatial domain resource or spatial domain resource pool of 
	Regarding claims 6 and 65, Yokomakura discloses wherein the indication parameter of the frequency domain resource or frequency domain resource pool of the first control area at least comprises any one of: an indication parameter of an occupied subcarrier group or an indication parameter of an occupied resource block group (see p. [0009], [0015], [0023], [0027], [0031], [0035], [0107], [0109]-[0110], [0187], and [256]-[260]).
	Regarding claims 9, 20, 66 and 70, Yokomakura discloses wherein the channel structure indication information of the first control area comprises: mapping indication information of each channel or signal on symbols where the first control area is located (see p. 0250], [0393]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184.  The examiner can normally be reached on 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/THAI D HOANG/Primary Examiner, Art Unit 2463